Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Forthesixmonthsended December 31, Earnings: Income from continuing operations before income tax expense $ $ Add: Equity earnings of affiliates ) ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 13 19 Total earnings available for fixed charges $ $ Fixed charges: Interest on debt and finance lease charges $ $ Capitalized interest 9 11 Interest element on rental expense 40 65 Total fixed charges $ $ Ratio of earnings to fixed charges
